CFS BANCORP, INC. 707 Ridge Road Munster, Indiana46321 July 11, 2011 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington, D.C.20549-3651 Attention:Dave Irving, Staff Accountant Re: CFS Bancorp, Inc. File No. 000-24611 Form 10-K for the fiscal year ended December 31, 2010 Form 10-Q for the fiscal quarter ended March 31, 2011 Dear Mr. Irving: This letter is to confirm the Staff’s agreement to extend until August 1, 2011 the time in which CFS Bancorp, Inc. will respond to the Staff’s July 1, 2011 comment letter with respect to the above-referenced filings. Thank you very much for your consideration. Very truly yours, /s/ Jerry A. Weberling Jerry A. Weberling Executive Vice President and Chief Financial Officer cc: Jennifer Durham King, Esq. Vedder Price P.C.
